Opinion by
Mr. Chiee Justice Sterrett,
In this case, both parties appealed. In an opinion, just filed in the appeal by plaintiff’s executor at No. 32, January term, 1896, the judgment entered by the court below has been reversed and judgment entered here on the award of the referee in favor of plaintiff for the amount found by the referee, with interest, etc.
This appeal by the defendants involves the same questions that have been disposed of in opinion filed in First National Bank of Danville against same defendants, No. 196, July T., 1895, supra, 270. Both cases were argued together, and, for reasons given in opinion last referred to, the judgment as corrected in opinion first above referred to should be affirmed.
As corrected on appeal of plaintiff’s executor at No. 32 of January term, 1896, the judgment is affirmed.